Rodey, Judge,
filed the following opinion: .
This cause is before us on a motion for a new trial. The complaint was originally filed on July'23d, 1908. ' A demurrer was interposed, which we overruled, setting forth our views in a memorandum sent to the- files under date of February 16, 1909. In June 1909, a trial was had under stipulation before the court alone, without the intervention of a jury, and the evidence was presented and fully submitted on both sides. *363Thereafter, the canse was argued at length orally by counsel for the respective parties, and shortly thereafter they supplemented this by painstaking written arguments and briefs. Under date of September 7th, 1909, after having given the evidence and the arguments and briefs as careful consideration as we are capable of, we filed an opinion deciding the cause for the plaintiff, hut staying execution until the insular authorities or the legislative assembly might have an opportunity to do something towards paying the claim.
Thereafter, on November 1, 1909, the cause was again elaborately árgued by counsel for the respective parties on defendant’s motion for a new trial, and on November IB and 17, 1909, counsel respectively again filed painstaking briefs and written arguments. Just before writing this memorandum, we spent practically a whole day examining these arguments of counsel. We felt that it was due them to examine the positions they took with the utmost care, not only because of the importance of the case, but because of the urgency with which each side presented their views. We make this statement so that counsel on either side may not think we have in any manner considered their efforts lightly; on the contrary, we feel justified in saying that seldom have we seen more painstaking efforts indulged in. However, we gave so much attention to the cause and made such a thorough examination of it previous to the filing of our rather lengthy opinion on September 7, 1909,.,that our understanding of the case is thorough. We, therefore, must confess that, notwithstanding the effort made by counsel for the island in this later brief, we see nothing that induces us to in any manner change our views.
As we stated in our opinion aforesaid, the question of the *364right of plaintiff to recover at all was not an easy one, and we felt on the whole as though the cause was one where, did this court have power to do as circuit courts of the United States in the States in some instances have, we would certify the question to the Honorable the Supreme Court of the United States for its views on the legal principles involved. Hot being able to do so, and as stated seeing no reason to modify our view of the case on the whole, we are constrained to overrule the motion for a new trial, and an order to that effect will be entered.